ICJ_161_MaritimeDelimitation-IndianOcean_SOM_KEN_2017-02-02_JUD_01_PO_04_FR.txt.                                                                            67




         OPINION DISSIDENTE DE M. LE JUGE ROBINSON

[Traduction]

   1. Je ne souscris pas à la décision, formulée au paragraphe 134 de l’arrêt,
de rejeter le premier moyen avancé par le Kenya à l’appui de sa première
exception préliminaire, la majorité ayant considéré que le mémorandum
d’accord n’entrait pas dans les prévisions de la réserve contenue dans la
déclaration faite par cet Etat en vertu de la clause facultative.
   2. Je ne souscris pas davantage à la décision, dans le même paragraphe,
de rejeter le second moyen avancé par le Kenya à l’appui de sa première
exception préliminaire, la majorité ayant là encore considéré que la par-
tie XV de la convention des Nations Unies sur le droit de la mer (ci-
après, la « CNUDM ») n’entrait pas dans les prévisions de ladite réserve.
   3. Dans la présente opinion, toutefois, je m’intéresse surtout au rejet
du second moyen que le Kenya a avancé à l’appui de sa première excep-
tion car je le juge plus problématique en raison de ses conséquences très
fâcheuses pour l’interprétation et l’application des dispositions de la par-
tie XV de la CNUDM, pourtant élaborées avec soin.
   4. S’il est une conclusion du présent arrêt à laquelle je souscrive, c’est
la décision de la majorité, énoncée au paragraphe 120, de rejeter l’argu-
ment du Kenya selon lequel sa réserve « confère une importance particu-
lière à un accord sur un mode de règlement qui constitue une lex specialis
et une lex posterior par rapport aux déclarations faites par les Parties en
vertu de la clause facultative ». Cette conclusion n’a toutefois aucune
conséquence sur l’issue de la présente aﬀaire.
   Je précise également que, si le point 2 du paragraphe 145 avait été for-
mulé diﬀéremment, j’aurais voté en faveur du rejet de l’argument des
« mains sales » avancé par le Kenya dans le cadre de sa seconde exception
préliminaire.
   5. Conformément au paragraphe 2 de l’article 36 du Statut de la Cour,
le Kenya et la Somalie ont tous deux reconnu la juridiction de celle-ci, à
certaines réserves près. Le Kenya l’a ainsi reconnue à l’égard de tous les
diﬀérends autres que — et il s’agit là de la réserve qu’il invoque en l’es-
pèce — « [l]es diﬀérends au sujet desquels les parties en cause auraient
convenu ou conviendraient d’avoir recours à un autre mode ou à d’autres
modes de règlement » 1.
   6. En substance, le second moyen avancé par le Kenya à l’appui de sa
première exception préliminaire consiste à soutenir que sa réserve sous-
trait à la compétence de la Cour les diﬀérends au sujet desquels les Etats
en litige sont convenus d’avoir recours à quelque autre mode de règle-
ment. Le Kenya fait valoir que, la Somalie et lui étant tous deux parties à
  1   Recueil des traités des Nations Unies (RTNU), vol. 531, p. 115.

                                                                           69

                  délimitation maritime (op. diss. robinson)                              68

la CNUDM, ils sont soumis à sa partie XV, dans laquelle ﬁgure une dis-
position — le paragraphe 1 de l’article 287 de la CNUDM — permettant
de choisir, par voie de déclaration écrite, entre quatre moyens « pour le
règlement des diﬀérends relatifs à l’interprétation ou à l’application de la
Convention » 2 ; aucun des deux Etats n’ayant formulé une telle déclara-
tion, ils sont, en application du paragraphe 3 de l’article 287, « réputé[s]
avoir accepté la procédure d’arbitrage prévue à l’annexe VII » de la
CNUDM. La logique de cet argument est que, puisqu’il n’est pas douteux
que les moyens énumérés constituent tous les quatre des modes de règle-
ment des diﬀérends, y compris de celui relatif à la délimitation maritime
entre les deux Etats, ils entrent dans les prévisions de la réserve en tant
qu’ils oﬀrent un mode de règlement autre que la saisine de la Cour,
laquelle se trouve de ce fait privée de sa compétence. Je trouve cet argu-
ment convaincant. La majorité, elle, n’est pas de cet avis.
   7. La majorité avance un argument principal et un argument subsi-
diaire pour rejeter le moyen invoqué par le Kenya à cet égard. Son argu-
ment principal porte sur l’interprétation de l’article 282 de la CNUDM,
qui dispose ce qui suit :
        « Lorsque les Etats Parties qui sont parties à un diﬀérend relatif à
     l’interprétation ou à l’application de la Convention sont convenus,
     dans le cadre d’un accord général, régional ou bilatéral ou de toute
     autre manière, qu’un tel diﬀérend sera soumis, à la demande d’une
     des parties, à une procédure aboutissant à une décision obligatoire,
     cette procédure s’applique au lieu de celles prévues dans la présente
     partie, à moins que les parties en litige n’en conviennent autrement. »
   Pour que la partie XV de la CNUDM ne trouve pas à s’appliquer, les
Etats parties doivent, selon cet article, être convenus dans le cadre d’un
accord général, régional ou bilatéral ou de toute autre manière de sou-
mettre le diﬀérend à une procédure aboutissant à une décision obligatoire.
Le Kenya et la Somalie n’ayant pas conclu d’accord général, régional ou
bilatéral, la question est de savoir si le membre de phrase « ou de toute
autre manière » leur est applicable. Il convient donc de rechercher s’il existe
dans la relation entre les deux Etats quelque arrangement que l’on pour-
rait considérer comme reﬂétant leur accord de recourir à une procédure
aboutissant à une décision obligatoire. En l’absence de pareil arrangement,
l’article 282 ne s’applique pas au lieu des autres dispositions de la par-
tie XV de la CNUDM. Il échet de souligner que, puisque le verbe
« convenir » employé à l’article 282 régit également l’expression « ou de
toute autre manière », il s’agit de rechercher s’il existe quelque chose qui,
sans constituer un accord général, régional ou bilatéral, présente néanmoins
certaines caractéristiques justiﬁant qu’on le considère comme un accord.

   2 Les quatre juridictions énumérées à l’article 287 sont le Tribunal international du

droit de la mer ; la Cour internationale de Justice ; « un tribunal arbitral constitué confor-
mément à l’annexe VII » ; et « un tribunal arbitral spécial, constitué conformément à l’an-
nexe VIII, pour une ou plusieurs des catégories de diﬀérends qui y sont spéciﬁés ».

                                                                                           70

                  délimitation maritime (op. diss. robinson)                             69

   8. Il est généralement admis, à la lumière des travaux préparatoires,
que l’expression « ou de toute autre manière » employée dans cet article
couvre les déclarations faites en vertu de la clause facultative contenue au
paragraphe 2 de l’article 36 du Statut de la Cour. Ainsi, selon l’ouvrage
intitulé The United Nations Convention on the Law of the Sea, 1982 : A
Commentary (commentaire de la convention publié avec le concours de
l’Université de Virginie) :
        « L’article 282 dispose qu’il peut être convenu « de toute autre
     manière » de soumettre un diﬀérend à une procédure donnée. Cette
     précision visait à couvrir, en particulier, les déclarations d’accepta-
     tion de la juridiction de la Cour internationale de Justice faites en
     vertu du paragraphe 2 de l’article 36 du Statut de celle-ci. » 3
  Point signiﬁcatif, l’expression « en particulier » ﬁgurant dans le com-
mentaire de l’Université de Virginie indique que des instruments autres
que des déclarations d’acceptation de la juridiction de la Cour peuvent
constituer un accord entrant dans les prévisions de l’article 282 de la
CNUDM.
  9. D’autres ouvrages de doctrine vont dans le même sens :
— P. Gautier déclare, s’agissant du membre de phrase « ou de toute autre
   manière », que « [c]ette possibilité est généralement considérée comme
   couvrant les déclarations faites par les Etats en vertu du paragraphe 2
   de l’article 36 du Statut de la CIJ… » 4
— Y. Tanaka : « Il ne fait guère de doute que l’acceptation formulée au
   titre de la clause facultative ﬁgurant au paragraphe 2 de l’article 36 du
   Statut de la Cour internationale de Justice établit « une procédure
   aboutissant à une décision obligatoire » au sens de l’article 282. Il
   semble en découler que, entre deux Etats qui ont souscrit à la clause
   facultative, la juridiction de la Cour prime les procédures prévues à la
   partie XV de la [CNUDM], par le jeu de l’article 28[2]. » 5
— T. Treves, dans son commentaire sur l’article 282 et les déclarations
   faites en vertu de la clause facultative, déclare que « l’élément
   consensuel — qui semble être l’exigence fondamentale du paragraphe 2
   de l’article 36 — existe indéniablement, si bien que l’on peut
   raisonnablement conclure que les parties ont choisi une procédure
   dont elles sont convenues d’une « autre manière » » 6.


    3 Myron H. Nordquist (rédacteur en chef), Shabtai Rosenne et Louis B. Sohn (direc-

teurs de volume), United Nations Convention on the Law of the Sea, 1982 : A Commentary,
vol. V, Dordrecht, Boston, Londres, 1989, p. 26-27, par. 282.3.
    4 Philippe Gautier, « The Settlement of Disputes », The IMLI Manual on International

Maritime Law, Volume I: The Law of the Sea, 1re éd., 2014, p. 539.
    5 Yoshifumi Tanaka, The International Law of the Sea (Cambridge University Press,

2e éd., 2015), p. 423-424. Cité dans CR 2016/11, p. 63-64, par. 33 (Sands).
    6 Tullio Treves, « Conﬂicts between the International Tribunal for the Law of the Sea

and the International Court of Justice », New York University Journal of International Law
and Politics, vol. 31, no 4 (été 1999), p. 812. Cité dans CR 2016/11, p. 64, par. 34 (Sands).

                                                                                          71

                  délimitation maritime (op. diss. robinson)                             70

— P. C. Rao : « L’accord visé à l’article 282 de la convention des Nations
    Unies sur le droit de la mer peut être contracté « de toute autre
    manière », par exemple par des déclarations distinctes, telles que celles
    faites au titre du paragraphe 2 de l’article 36 du Statut de la CIJ. » 7
— A. E. Boyle : « Ainsi, deux Etats ayant fait des déclarations dans des
    termes similaires en vertu du paragraphe 2 de l’article 36 du Statut de
    la Cour demeureront soumis à la juridiction obligatoire de celle-ci,
    même pour les diﬀérends relatifs à la CNUDM. » 8
   10. Il convient d’analyser avec une attention particulière les travaux
préparatoires pour déterminer exactement ce qu’ils indiquent au sujet du
membre de phrase « ou de toute autre manière », puisque c’est sur eux que
repose largement l’interprétation de cette expression par la Cour. A l’évi-
dence, ni le commentaire de l’Université de Virginie ni l’une quelconque
des cinq citations de doctrine ci-dessus ne peuvent raisonnablement être
lus comme signiﬁant que, dès lors que des parties ont accepté la juridic-
tion de la Cour en faisant des déclarations en vertu de la clause faculta-
tive, fussent-elles assorties de réserves, il existe entre elles un accord
entrant dans les prévisions de l’article 282. Une telle lecture reviendrait en
eﬀet à dire que les réserves n’ont pas d’incidence sur les déclarations en
vertu de la clause facultative, conclusion qui va clairement à l’encontre de
la jurisprudence de la Cour 9.
   11. Ce que les passages pertinents relatifs aux travaux préparatoires et
les commentaires de doctrine font apparaître, c’est que, d’une manière
générale, les déclarations en vertu de la clause facultative sont couvertes
par l’expression « ou de toute autre manière » employée à l’article 282 ;
autrement dit, ces déclarations peuvent, tout comme certains autres instru-
ments, constituer un accord entrant dans les prévisions de cet article. Mais
lorsqu’il s’agit de savoir s’il existe un tel accord alors qu’une déclaration
comprend une réserve particulière, la situation doit être appréciée au cas
par cas en examinant l’incidence de cette réserve sur la déclaration.
   12. Rien dans le commentaire de l’Université de Virginie ou les textes
de doctrine ne donne à penser que, en se référant aux déclarations en
vertu de la clause facultative, leurs auteurs aient entendu aller au-delà de
la teneur du paragraphe 2 de l’article 36 du Statut de la Cour, de manière
à inclure les réserves. Cette disposition prévoit ce qui suit :
      « Les Etats parties au présent Statut pourront, à n’importe quel
     moment, déclarer reconnaître comme obligatoire de plein droit et

   7 P. C. Rao, « Law of the Sea, Settlement of Disputes », Max Planck Encyclopaedia of

Public International Law, par. 11. Cité dans CR 2016/11, p. 64, par. 35 (Sands).
   8 A. E. Boyle, « Problems of Compulsory Jurisdiction and the Settlement of Disputes

relating to Straddling Fish Stocks », International Journal of Marine and Coastal Law,
vol. 14, no 1 (1999), p. 7. Cité dans CR 2016/11, p. 64, par. 37 (Sands).
   9 Voir, par exemple, Compétence en matière de pêcheries (Espagne c. Canada), compé-

tence de la Cour, arrêt, C.I.J. Recueil 1998, p. 452-454, par. 44 et 47, et Anglo-Iranian Oil
Co. (Royaume-Uni c. Iran), exception préliminaire, arrêt, C.I.J. Recueil 1952, p. 105. Voir
également les paragraphes 13, 14 et 16 de la présente opinion.

                                                                                          72

                 délimitation maritime (op. diss. robinson)                           71

     sans convention spéciale, à l’égard de tout autre Etat acceptant la
     même obligation, la juridiction de la Cour sur tous les diﬀérends
     d’ordre juridique ayant pour objet :
     a) l’interprétation d’un traité ;
     b) tout point de droit international ;
     c) la réalité de tout fait qui, s’il était établi, constituerait la violation
        d’un engagement international ;
     d) la nature ou l’étendue de la réparation due pour la rupture d’un
        engagement international. »
   Les termes de l’article 282 de la CNUDM — « [l]orsque les Etats Par-
ties qui sont parties à un diﬀérend … sont convenus » (les italiques sont
de moi) — montrent que cette disposition pose une condition. Pour déter-
miner si les déclarations faites en vertu de la clause facultative dans la
présente aﬀaire doivent être traitées comme constituant un accord entre le
Kenya et la Somalie, il convient d’examiner ces déclarations et la réserve
en cause à la lumière de la jurisprudence de la Cour.
   13. Les déclarations en vertu de la clause facultative ne sont ni des
contrats ni des traités. La Cour a précisé que, une fois qu’un Etat avait
déposé une déclaration unilatérale, un « lien consensuel » était créé avec
chaque Etat qui en avait déjà fait de même ou qui le ferait à l’avenir 10.
L’élément « obligatoire » d’une telle déclaration découle de ce lien ou
engagement réciproque. La Cour a précédemment déclaré qu’« [e]n fait les
déclarations, bien qu’étant des actes unilatéraux, établissent une série de
liens bilatéraux avec les autres Etats qui acceptent la même obligation par
rapport à la juridiction obligatoire » 11.
   14. En l’aﬀaire relative à Certains emprunts norvégiens, la Cour a jugé
que, s’agissant de déclarations faites en vertu de la clause facultative,
« compétence lui [était] conférée seulement dans la mesure où elles coïn-
cid[aient] pour la lui conférer » 12.
   15. Il y a donc lieu de rechercher si les déclarations faites en vertu de la
clause facultative par la Somalie et le Kenya, réserve kényane comprise,
constituent un « lien consensuel » ou engagement réciproque suﬃsant
pour être considéré comme un accord entre les deux Etats qui relève des
prévisions de l’article 282 de la CNUDM.
   16. La jurisprudence de la Cour abonde en dicta sur l’interprétation
des déclarations faites en vertu de la clause facultative et des réserves à
celles-ci. Ainsi, dans une aﬀaire opposant le Royaume-Uni à l’Iran, la
Cour a dit que, pour déterminer le sens d’une déclaration, elle devait

   10 Droit de passage sur territoire indien (Portugal c. Inde), exceptions préliminaires,

arrêt, C.I.J. Recueil 1957, p. 146.
   11 Activités militaires et paramilitaires au Nicaragua et contre celui-ci (Nicaragua

c. Etats-Unis d’Amérique), compétence et recevabilité, arrêt, C.I.J. Recueil 1984, p. 418,
par. 60.
   12 Certains emprunts norvégiens (France c. Norvège), arrêt, C.I.J. Recueil 1957,

p. 23. Cité dans l’arrêt Somalie c. Kenya, par. 115. Voir également Anglo-Iranian Oil Co.
(Royaume-Uni c. Iran), exception préliminaire, arrêt, C.I.J. Recueil 1952, p. 103.

                                                                                       73

                 délimitation maritime (op. diss. robinson)                           72

« rechercher l’interprétation qui [était] en harmonie avec la manière
naturelle et raisonnable de lire le texte, eu égard à l’intention du
Gouvernement de l’Iran à l’époque où celui-ci a[vait] accepté [s]a compé-
tence obligatoire » 13. En l’aﬀaire de la Compétence en matière de pêche-
ries, la Cour a jugé que les réserves devaient être « interprétée[s]
d’une manière compatible avec l’eﬀet recherché par 1’Etat qui en
[était] l’auteur » 14. Dans la même aﬀaire, elle a rejeté une interprétation
qui « [allait] à l’encontre d’un texte clair » 15, estimant en outre
qu’« il n’y a[vait] pas de raison d’interpréter [les] réserve[s] de façon
restrictive » 16.
   17. La réserve du Kenya exclut la compétence de la Cour à l’égard des
« diﬀérends au sujet desquels les parties en cause auraient convenu ou
conviendraient d’avoir recours à un autre mode ou à d’autres modes de
règlement » 17. Etant donné ce libellé clair et dénué d’ambiguïté, il est tota-
lement déraisonnable de conclure que les déclarations faites en vertu de la
clause facultative par le Kenya et la Somalie constituent un accord entrant
dans les prévisions de l’article 282, alors que d’autres modes de règlement
sont prévus à l’article 287 de la partie XV de la CNUDM. Une telle
conclusion est manifestement incompatible « avec l’eﬀet recherché par
1’Etat … auteur » de la réserve, à savoir le Kenya. Elle fait totalement ﬁ
de la « manière naturelle et raisonnable de lire le texte » 18 de la réserve,
qui fait partie intégrante de la déclaration kényane. L’élément consensuel
nécessaire pour qu’il y ait accord sur la base des déclarations en vertu de
la clause facultative ne peut exister dans ce contexte, puisque la réserve
kényane y fait obstacle.
   18. L’argument principal de la majorité comporte deux volets. Le pre-
mier se rapporte à la question de la circularité du raisonnement. La majo-
rité semble accepter l’argument de la Somalie selon lequel l’approche
suivie par le Kenya pour interpréter l’article 282 serait à l’origine d’une
certaine circularité, étant donné que la réserve formulée par celui-ci dans
sa déclaration en vertu de la clause facultative renverrait à la partie XV
de la CNUDM, « qui, à son tour (par l’eﬀet de l’article 282), pourrait
renvoyer à ladite déclaration, ce va-et-vient se répétant à l’inﬁni » (arrêt,
par. 113).
   19. A mon sens, cet argument est dénué de fondement. Une fois l’ar-
ticle 282 atteint, la boucle est rompue puisque force est de conclure que
cette disposition ne trouve pas à s’appliquer, de sorte que la réserve du
Kenya entre en jeu. Il n’y a là aucune circularité.


   13 Anglo-Iranian Oil Co. (Royaume-Uni c. Iran), exception préliminaire, arrêt, C.I.J.

Recueil 1952, p. 104.
   14 Compétence en matière de pêcheries (Espagne c. Canada), compétence de la Cour,

arrêt, C.I.J. Recueil 1998, p. 455, par. 52. Cité dans l’arrêt Somalie c. Kenya, par. 118.
   15 Ibid., p. 464, par. 76.
   16 Ibid., p. 453, par. 44.
   17 Voir note 1 ci-dessus.
   18 Voir note 13 ci-dessus.



                                                                                       74

                  délimitation maritime (op. diss. robinson)                            73

  20. Le second volet de l’argument principal de la majorité est exposé
au paragraphe 129 de l’arrêt. On y lit que, pendant la période qui s’est
achevée avec la ﬁn de la troisième conférence des Nations Unies sur le
droit de la mer, en 1982,
     « plus de la moitié des déclarations [faites en vertu de la clause facul-
     tative] en vigueur comportaient une réserve ayant un eﬀet similaire à
     celui de la réserve du Kenya » ; or, « rien dans les travaux prépara-
     toires ne dénote une intention d’exclure des prévisions de l’article 282
     la majorité de ces déclarations, c’est-à-dire celles … comport[ant] de
     telles réserves. Aujourd’hui encore, plus de la moitié des déclarations
     en vigueur contiennent une réserve de ce type. » (Arrêt, par. 129.)

   21. Cet argument — le seul argument substantiel avancé dans l’arrêt à
l’appui de la conclusion selon laquelle le membre de phrase « ou de toute
autre manière » aurait été destiné à couvrir les déclarations en vertu de la
clause facultative comportant des réserves ayant un eﬀet similaire à celui de
la réserve du Kenya (ci-après, les « réserves du type Kenya ») — est faible.
   22. En 1973, lorsque les débats sur le droit de la mer ont commencé,
46 déclarations en vertu de la clause facultative étaient en vigueur ; 26 d’entre
elles comportaient des réserves du type Kenya — soit 56,5 %, ou un peu
plus de la moitié ; en 1982, à la ﬁn de la conférence des Nations Unies sur
le droit de la mer, ces déclarations étaient au nombre de 47, et elles étaient
26 à comporter de telles réserves — soit 55,3 %, ou un peu plus de la moi-
tié. Au cours des neuf années qu’ont duré les négociations, la proportion
de déclarations d’acceptation comportant des réserves du type Kenya a
oscillé entre 54,3 (25 octobre 1979-31 juillet 1980) et 56,5 % (26 novembre
1973-9 janvier 1974) 19. C’est sur cette base ténue et pour le moins dou-
teuse que la majorité fonde l’argument selon lequel le membre de phrase
« ou de toute autre manière » aurait eu vocation à couvrir les déclarations
contenant de telles réserves.
   23. Bien que l’approche quantitative retenue dans l’arrêt soit fonda-
mentalement erronée, on ne peut s’empêcher de suivre la logique à
l’œuvre, ne serait-ce que pour mieux relever que la majorité à laquelle la
Cour s’accroche ici est tout sauf signiﬁcative : il ne s’agit pas de 70, 80 ou
90 %, pas même de 60 %, mais de 54,3 à 56,5 %. C’est à peine plus de
la moitié.

  Mais penchons-nous sur la validité de la conclusion à laquelle la Cour
aboutit au paragraphe 129. Qu’en serait-il si moins de la moitié des décla-
rations faites en vertu de la clause facultative — 49 % d’entre elles, par
exemple — avaient contenu des réserves du type Kenya ? Si l’on s’en tient
à l’approche mécanique adoptée ici, force serait semble-t-il d’interpréter

   19 C.I.J. Annuaire 1972-1973, no 27, p. 53-83 ; C.I.J. Annuaire 1973-1974, no 28,

p. 50-81 ; C.I.J. Annuaire 1979-1980, no 34, p. 51-81 ; et C.I.J. Annuaire 1982-1983, no 37,
p. 58-92.

                                                                                         75

                 délimitation maritime (op. diss. robinson)                        74

les travaux préparatoires comme dénotant une intention d’exclure ces
déclarations des prévisions de l’article 282, de sorte que la Cour n’aurait
pas compétence. Mais la distinction ainsi faite ne repose pas sur des bases
rationnelles. L’on ne saurait considérer que l’intention dont témoignent
les travaux préparatoires était de ne pas exclure la compétence de la Cour
en présence de réserves du type Kenya pour peu que la proportion
de déclarations d’acceptation comportant de telles réserves fût de 54,3
à 56,5 %, mais de l’exclure pour peu qu’elle ne fût que de 49 %.
   24. Cette logique est indéfendable. Savoir s’il convient de considérer
que les travaux préparatoires dénotent une intention de tenir compte ou
non des réserves du type Kenya ne saurait dépendre du nombre de ces
réserves formulées entre 1973 et 1982. Il est par trop simpliste, et erroné,
de réduire le problème à une question de chiﬀres. Ce n’est pas à une éva-
luation quantitative qu’il convient de se livrer, mais à une appréciation
qualitative de l’incidence de ces réserves sur les déclarations en vertu de
la clause facultative, aﬁn de déterminer s’il existe un accord au sens de
l’article 282 de la CNUDM.
   L’erreur fondamentale de la majorité réside dans son refus de procéder
de la sorte.
   25. La réserve du type Kenya est une réserve parmi bien d’autres for-
mulées entre 1973 et 1982. Elle ne doit pas être considérée isolément. Le
raisonnement que tient la Cour au paragraphe 129, reﬂet d’une ﬁxation
sur la notion de majorité, devrait aussi la conduire à voir dans les travaux
préparatoires une intention d’exclure des prévisions de l’article 282 les
déclarations en vertu de la clause facultative comportant des réserves dis-
tinctes de celles du type Kenya, mais qui, à la diﬀérence de ces dernières,
ne concerneraient pas la majorité des déclarations formulées pendant la
période pertinente. Ainsi, parmi les nombreuses réserves aux déclarations
d’acceptation qui se trouvaient en vigueur en 1973, vingt et une visaient à
exclure les diﬀérends concernant des questions relevant exclusivement de
la compétence nationale de l’Etat et neuf autres, les diﬀérends en rapport
avec des hostilités, des conﬂits armés ou des actes de belligérance 20. Il
s’agit là de réserves importantes ; or les premières d’entre elles concer-
naient 45,7 % des déclarations en vertu de la clause facultative alors en
vigueur — un pourcentage non négligeable. Là encore, le critère quantita-
tif avancé par la Cour ne justiﬁe pas, rationnellement, d’établir une dis-
tinction entre ces réserves et celles du type Kenya.
   26. Il n’est pas raisonnable de conclure que les Etats parties entendaient
également englober dans l’expression « ou de toute autre manière » les
déclarations d’acceptation comportant des réserves de cette importance,
car ils doivent être réputés ne pas ignorer l’incidence que les réserves ont
sur de telles déclarations. Il est plus raisonnable de conclure que leur inten-
tion, en employant ce membre de phrase, était d’inclure les déclarations
d’acceptation se limitant à reproduire en substance les termes du para-

   20 C.I.J. Annuaire 1972-1973, no 27, p. 53-83, et C.I.J. Annuaire 1973-1974, no 28,

p. 50-81.

                                                                                   76

                délimitation maritime (op. diss. robinson)                  75

graphe 2 de l’article 36, sans plus — c’est-à-dire, sans inclure de réserves.
Je note que, en 1982, ces déclarations étaient au nombre de seize 21.
   27. La majorité paraît considérer qu’il convient d’établir l’intention des
Etats parties à la CNUDM en partant du principe que ceux-ci ne recon-
naissaient aux réserves aucune portée juridique. Or, il est improbable que
tel ait pu être le cas.
   28. Au paragraphe 128, la majorité cite le cas d’une réserve à une
déclaration en vertu de la clause facultative excluant « les diﬀérends ayant
un objet particulier », tels que « ceux qui concernent la délimitation mari-
time ». Elle a bien sûr raison de conclure que, en pareilles circonstances,
le consentement à la juridiction de la Cour ferait défaut et que les procé-
dures visées dans la section 2 de la partie XV trouveraient à s’appliquer.
Il importe toutefois de bien comprendre pourquoi cette conclusion est
légitime. Si elle s’impose, ce n’est pas simplement parce que l’objet d’une
telle réserve se trouve déﬁni expressément et spéciﬁquement ; c’est parce
que l’eﬀet de cette réserve est d’empêcher l’apparition du « lien consen-
suel » 22, de l’« élément consensuel » 23 ou de l’engagement réciproque — à
défaut duquel les déclarations conférant compétence à la Cour en vertu
de la clause facultative restent lettre morte. Indépendamment de la
manière dont la réserve est libellée, l’enjeu, pour la Cour, est de détermi-
ner quelle est l’incidence de telle réserve sur la déclaration d’acceptation à
laquelle elle a été incluse et, partant, s’il y a lieu de penser que les Etats
dont il s’agit ont consenti à sa juridiction. La Cour doit se livrer à cet eﬀet
à l’analyse requise même lorsque, comme dans l’exemple cité, la réserve
est formulée en des termes exprès et, en apparence, parfaitement limpides.
   29. Selon la jurisprudence de la Cour, les réserves font partie intégrante
des déclarations en vertu de la clause facultative et, ainsi que je l’ai noté
plus haut 24, la Cour s’est déjà prononcée sur la manière dont il convient
de les interpréter. Ce n’est qu’au terme d’un tel processus d’interprétation
qu’il est possible de déterminer si la déclaration formulée par le Kenya en
vertu de la clause facultative constitue, avec la réserve qu’elle contient, et
conjointement avec la déclaration correspondante de la Somalie, un
accord au sens de l’article 282 de la CNUDM.
   30. Comme je l’ai déjà dit 25, les déclarations en vertu de la clause
facultative auxquelles renvoie le membre de phrase « ou de toute autre
manière » se limitent à celles qui reproduisent les termes du paragraphe 2
de l’article 36 du Statut de la Cour. Dès lors, des déclarations dans les-
quelles deux Etats se seront contentés de reﬂéter ceux-ci constitueront un
accord au sens de l’article 282, et il est parfaitement raisonnable de consi-
dérer que ces déclarations-là étaient visées. Il n’est pas légitime, en
revanche, de considérer que les auteurs de la CNUDM entendaient aussi

  21 C.I.J. Annuaire 1982-1983, no 37, p. 58-92.
  22 Voir note 10 ci-dessus.
  23 Voir note 6 ci-dessus.
  24 Paragraphes 13, 14 et 16 de la présente opinion.
  25 Ibid., par. 12.



                                                                            77

                  délimitation maritime (op. diss. robinson)                            76

couvrir celles qui comportaient des réserves, quand il n’y a pas
l’ombre d’une preuve qu’ils aient jamais consacré à celles-ci la moindre
attention.

   31. A cet égard, l’argument avancé à l’audience selon lequel deux
déclarations faites en vertu de la clause facultative l’emportent sur la par-
tie XV de la CNUDM à condition d’être « rédigées dans les mêmes
termes » me paraît incontestable 26. A l’évidence, pareille conclusion, qui
vise des déclarations rédigées en des termes non pas littéralement, mais
fondamentalement, identiques, ne s’applique pas à deux déclarations dont
l’une comprend une réserve du type Kenya. Il est signiﬁcatif qu’il ne soit
fait mention, dans aucune des cinq citations reproduites plus haut 27, de
réserves à des déclarations formulées en vertu de la clause facultative.
A mon sens, la raison en a été expliquée de manière convaincante à l’au-
dience : la question ne méritait pas qu’on s’y arrête, tant il était évident,
aux yeux des auteurs, que l’article 282 ne s’appliquerait pas à une décla-
ration d’acceptation qui contiendrait une réserve du type Kenya 28.
   32. La majorité avance, au paragraphe 132 de l’arrêt, l’argument sui-
vant à titre de raison subsidiaire d’écarter la position du Kenya :

           « En concluant à sa compétence, la Cour donne eﬀet à l’intention
        reﬂétée dans la déclaration du Kenya, puisqu’elle fait en sorte que le
        présent diﬀérend soit soumis à un mode de règlement. A l’inverse,
        étant donné qu’une procédure convenue au sens de l’article 282 l’em-
        porte sur les procédures énoncées dans la section 2 de la partie XV,
        il n’est pas certain qu’il serait satisfait à cette intention si elle se
        déclarait incompétente (voir également l’article 286 de la CNUDM). »
  33. Elle cite également l’arrêt rendu en l’aﬀaire de l’Usine de Chorzów,
dans laquelle la Cour permanente de Justice internationale (CPJI) a jugé
que
        « la Cour, amenée à délimiter sa propre compétence par rapport à
        celle d’une autre juridiction, ne p[ouvait] faire ﬂéchir la sienne que
        vis-à-vis d’un texte qui, de son propre avis, s[erait] suﬃsamment pré-
        cis pour exclure la possibilité d’un conﬂit négatif de compétences
        entraînant le danger d’un déni de justice » 29.
  34. Il convient d’avoir soin de ne pas tenir un raisonnement qui aurait
pour eﬀet de faire échec à l’un des grands buts que poursuivaient les Etats
parties à la CNUDM en établissant le mécanisme de règlement des diﬀé-
rends dans la partie XV. Ces Etats ne voulaient accorder à cet égard

   26 CR 2016/10, Kenya (Boyle), p. 56, par. 8.
   27 Paragraphe 9 de la présente opinion.
   28 CR 2016/12, Kenya (Boyle), p. 28, par. 5.
   29 Usine de Chorzów (compétence), arrêt no 8, 1927, C.P.J.I. série A no 9, p. 30 (demande

d’indemnité).

                                                                                         78

                  délimitation maritime (op. diss. robinson)                              77

aucune prééminence à la Cour internationale de Justice. De fait, une pro-
position de la Suisse et des Pays-Bas tendant à placer celle-ci en tête des
juridictions énumérées à l’article 287 « n’a pas obtenu le soutien néces-
saire … et a été retirée » 30. Les Etats parties à la CNUDM ne souhaitaient
pas voir la Cour constituer le seul mode de règlement des diﬀérends, et ne
souhaitaient pas davantage en faire le mécanisme par défaut. L’article 287
propose donc diverses options, dont la Cour, et prescrit comme méca-
nisme par défaut la procédure d’arbitrage prévue à l’annexe VII.
   35. Il est bien sûr juste, en droit, de dire qu’une procédure convenue au
sens de l’article 282 l’emporte sur les autres procédures énoncées dans la
partie XV de la CNUDM. Mais ce n’est pas parce que la Cour déclinera
sa compétence qu’un tribunal constitué conformément à l’annexe VII se
déclarera nécessairement incompétent. La décision d’un tel tribunal à cet
égard dépendra de la conclusion à laquelle il parviendra sur le point de
savoir s’il existe, dans les circonstances de l’espèce, une procédure conve-
nue au sens de l’article 282. Le tribunal ne déclinera sa compétence que
s’il conclut à l’existence d’une telle procédure. Selon moi, le plus pro-
bable, compte tenu du libellé sans équivoque de la réserve du Kenya et de
l’existence d’autres modes de règlement, tels que prévus à l’article 287 de
la CNUDM, est qu’il se déclarerait compétent. En tout état de cause, la
Cour ne doit pas se fonder sur des conjectures. Sa fonction est de déter-
miner qui, du tribunal ou d’elle-même, a compétence au regard du droit et
des faits. Supputer qu’un tribunal constitué conformément à l’annexe VII
pourrait refuser d’exercer sa compétence ne saurait en soi fonder la Cour
à se déclarer compétente, non plus qu’à conclure à l’incompétence du tri-
bunal. Cette considération n’est tout simplement pas légitime.
   36. D’aucuns pourraient ne voir dans le paragraphe 132 de l’arrêt
qu’une conclusion tendancieuse, revenant à favoriser la compétence de la
Cour. De fait, la majorité interprète totalement à rebours le paragraphe 3
de l’article 287 de la CNUDM, en traitant la Cour comme le mécanisme
par défaut, alors que la disposition en question assigne ce rôle au tribunal
constitué conformément à l’annexe VII.
   37. Dans les circonstances de la présente aﬀaire, le dictum de la CPJI
reproduit ci-dessus au paragraphe 33 est inapplicable, puisque les disposi-
tions de la partie XV, en particulier l’article 287, sont suﬃsamment précises
« pour exclure la possibilité d’un conﬂit négatif de compétences entraînant le
danger d’un déni de justice ». Comme nous l’avons vu, le Kenya et la Soma-
lie pourront, en vertu du paragraphe 3 de l’article 287, recourir à la procé-
dure d’arbitrage prévue à l’annexe VII. Tout risque d’un « déni de justice »
découlant de ce que les deux Etats se trouveraient privés de mécanisme de
règlement dès lors que la Cour se déclarerait incompétente est donc exclu.
   38. En conclusion, il ressort de l’analyse développée ci-dessus que les
déclarations des Parties formulées en vertu de la clause facultative ne

   30 Doc. SD/1 (ronéotypé, 1978) (Pays-Bas et Suisse). Reproduit dans Platzöder,

vol. XII, p. 234. Cité dans le commentaire de l’Université de Virginie, voir note 3 ci-dessus,
p. 44, par. 287.6.

                                                                                           79

                   délimitation maritime (op. diss. robinson)          78

constituent pas, par l’eﬀet de la réserve du Kenya, un accord entrant dans
les prévisions de l’article 282 de la CNUDM ; cette réserve, que le Kenya
a formulée dans un but bien précis, entre en eﬀet en jeu, de sorte que les
déclarations en vertu de la clause facultative faites par les deux pays ne
coïncident pas, au sens du dictum énoncé dans l’aﬀaire relative à Certains
emprunts norvégiens 31, pour conférer compétence à la Cour ; l’article 282
ne permet dès lors pas de fonder la compétence de la Cour ; les procédures
énoncées à l’article 287 constituent d’autres modes de règlement que la
Cour, au sens de la réserve du Kenya ; enﬁn, ni le Kenya ni la Somalie
n’ayant choisi l’une des procédures énumérées au paragraphe 1 de l’ar-
ticle 287, ils sont réputés, en vertu du paragraphe 3 de ce même article,
avoir accepté comme mode de règlement le recours à la procédure d’arbi-
trage prévue à l’annexe VII.
   39. Compte tenu de ce qui précède, j’aurais fait droit à la conclusion
du Kenya selon laquelle la réserve à sa déclaration formulée en vertu du
paragraphe 2 de l’article 36 du Statut excluait la compétence de la Cour
en la présente aﬀaire.

                                              (Signé) Patrick Robinson.




  31   Voir note 12 ci-dessus.

                                                                          80

